UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Dongsheng Pharmaceutical International Co., Ltd. (Exact name of registrant as specified in its charter) Delaware 333-154787 26-2603989 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) China Bing’qi Plaza, Floor 17, No 69, Zi Zhu Yuan Rd, Hai’dian District, Beijing People’s Republic of China 100089 (Address of principal executive offices) (Zip Code) +86-10-88580708 (Registrant’s telephone number, including area code) (Former Name or Former Address if Changed Since Last Report) Indicate by check whether theregistrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x As of May 20, 2011, there were 17,000,000 shares of the registrant’s common stock, par value $0.0001 per share, outstanding. DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. FORM 10-Q March 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets as of March 31, 2011 and June 30, 2010 1 Condensed Consolidated Statements of Operations and Comprehensive Income for the three and nine months ended March 31, 2011 and March 31, 2010 2 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2011 and March 31, 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 6. Exhibits 17 PART I—FINANCIAL INFORMATION Item 1. Financial Statements (unaudited). DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) March 31, 2011 June 30, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Other receivables Loans to related parties - Inventories Advances to vendors VAT tax receivable Total current assets Property, plant and equipment, net Distribution deposit - Other assets - Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Advances from customers Other payables and accrued liabilities Taxes payable Due to related parties - Total current liabilities Total Liabilities Commitments and Contingencies Shareholders' equity Preferred stock, $0.0001 par value, 50,000,000 shares authorized, -0- shares issued and outstanding - - Common stock, $0.0001 par value, 200,000,000 shares authorized, 17,000,000 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements -1- DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (IN US DOLLARS) For The Nine Months Ended March 31, For The Three Months Ended March 31, Revenues $ Cost of revenues Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Total operating expenses Operating income ) Other income (expense) Interest income (expense) ) ) Recovery of doubtful accounts - - Other income (expense) ) Total other income Income (loss) before income tax ) Provision (benefit) for income tax ) Net income (loss) ) Other comprehensive income Foreign currency translation adjustment Comprehensive income (loss) $ $ $ ) $ Basic and diluted earnings (loss)per common share Basic $ $ $ ) $ Diluted $ $ $ ) $ Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements -2- DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) For The Nine Months Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation Deferred tax benefit - Recovery of doubtful accounts - ) Stock options issued for services provided - Changes in assets and liabilities: (Increase) decrease in - Accounts receivables Other receivables ) ) Inventories ) ) Advances to vendors ) Distribution deposit Other assets ) - Increase (decrease) in - Accounts payable ) Advances from customers Other payables and accrued liabilities Taxes payable Net cash used in operating activities ) ) Cash flows from investing activities Loans to related parties ) ) Proceeds from third party loan repayment - Purchase of property and equipment ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities Repayments of loans from third parties - ) Repayments of loans from related parties ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ - $ Income taxes paid $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements -3- DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Dongsheng Pharmaceutical International Co., Ltd. (the “Company”), formerly known as Indestructible I, Inc., reflect all material adjustments consisting of only normal recurring adjustments which, in the opinion of management, are necessary for a fair presentation of results for the interim periods. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although the Company believes that the disclosures are adequate to make the information presented not misleading. These unaudited condensed consolidated financial statements should be read in conjunction with the Management’s Discussion and Analysis and the consolidated financial statements and notes thereto included in Form 10-K as filed with the Securities and Exchange Commission on September 22, 2010. The results of operations for the nine months ended March 31, 2011 are not necessarily indicative of the results to be expected for the entire year or for any other period. Note 2.ORGANIZATION Dongsheng Pharmaceutical International Co., Ltd. (the “Company”) was incorporated in the state of Delaware on March 25, 2008, originally under the name “Indestructible I, Inc.” On March 25, 2010, the Company entered into a share exchange agreement and acquired all of the outstanding capital stock of Dynamic Bhorizon Limited (“DBL”), a company incorporated in the Cayman Islands on April 8, 2010. In connection with the acquisition of DBL, the Company issued a total of 15,830,000 shares of common stock to the DBL Shareholders, their designees or assigns in exchange for all of the capital stock of DBL (the “Share Exchange”). Upon the completion of the Share Exchange, the stockholders of DBL own, in the aggregate, 93.12% of the issued and outstanding capital stock of the Company. The business combination was accounted for as a reverse acquisition under the purchase method of accounting since there was a change of control. Accordingly, DBL and its subsidiary, Sichuan Xintai Pharmaceutical Co., Ltd (“Xintai”), will be treated as the continuing entity for accounting purposes. On April 5, 2010, Indestructible I, Inc. changed its name to Dongsheng Pharmaceutical International Co., Ltd. to better reflect the Company’s business. Note 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation The unaudited condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, DBL and Xintai. All significant inter-company balances and transactions have been eliminated in consolidation. Use of estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, and disclosure of contingent liabilities at the date of the financial statements. Estimates are used for, but not limited to, the selection of the useful lives of property and equipment, provision necessary for contingent liabilities, allowance for doubtful accounts for accounts receivables, fair values, revenue recognition, taxes, budgeted costs and other similar charges. Management believes that the estimates utilized in preparing its financial statements are reasonable and prudent. Actual results could differ from these estimates. -4- DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Income taxes The Company accounts for income taxes using an asset and liability approach which allows for the recognition and measurement of deferred tax assets based upon the likelihood of realization of tax benefits in future years. Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.A valuation allowance is provided for deferred tax assets if it is more likely than not that these items will either expire before the Company is able to realize their benefits, or that future deductibility is uncertain. Income tax returns for the years since inception in 2008 are subject to examination by U.S. tax authorities. Revenue recognition The Company recognizes revenue when the following fundamental criteria are met: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the price to the customer is fixed or determinable and (iv) collection of the resulting receivable is reasonably assured. Revenue is not recognized until title and risk of loss is transferred to the customer, which occurs upon delivery of goods, and objective evidence exists that customer acceptance provisions have been met. Deposits or advance payments from customers prior to delivery of goods and passage of title of goods are recorded as advances from customers. Fair value of financial instruments The Company follows the provisions of ASC 820, “Fair Value Measurements and Disclosures”. ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. As of March 31, 2011, the carrying amount of cash and cash equivalent, accounts receivables, other receivables, inventories, advances to vendors, VAT tax receivables, and current liabilitiesapproximate fair value due to their short term nature. Earnings Per Share Basic earnings per share is measured as net income divided by the weighted average common shares outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common shares (e.g., convertible securities, options and warrants) as if they had been converted at the beginning of the periods presented, or issuance date, if later. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. For the three months and nine months ended March 31, 2011, stock options were included in the calculation of diluted earnings per share because the average closing bid price of the Company’s stock during the aforementioned reporting periods were higher than the exercise price of $1.00. -5- DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Foreign currency translation The Company’s financial information is presented in US dollars. The functional currency of the Company is Renminbi (“RMB”), the currency of the People's Republic of China (PRC or China). Transactions at the Company which are denominated in currencies other than RMB are translated into RMB at the exchange rate quoted by the People’s Bank of China prevailing at the dates of the transactions. Exchange gains and losses resulting from transactions denominated in a currency other than RMB are included in statements of operations as exchange gains. The condensed financial statements of the Company have been translated into U.S. dollars in accordance with ASC 830, “Foreign Currency Matters”. The financial information is first prepared in RMB and then is translated into U.S. dollars at period-end exchange rates as to assets and liabilities and average exchange rates as to revenue and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. The effects of foreign currency translation adjustments are included as a component of accumulated other comprehensive income in shareholders’ equity. March 31, 2011 June 30, 2010 March 31, 2010 Period End RMB: US$ exchange rate Average period RMB: US$ exchange rate The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into US dollars at the rates used in translation. Reclassifications Certain reclassifications have been made to prior year's condensed consolidated financial statements to conform to current years presentation. These reclassifications have no effect to the prior year’s condensed consolidated statements of operations and shareholder’s equity. Note 4. TAXES (a) Corporation income tax (“CIT”) Under the Income Tax Laws of the PRC, Chinese companies are generally subject to an income tax at an effective rate on income reported in the statutory financial statements after appropriate tax adjustments. The PRC local government has provided various incentives to companies in order to encourage economic development. Such incentives include reduced tax rates, loss carry-forward and other measures. The Company did not generate any taxable income outside of the PRC for the three months and nine months ended March 31, 2011 and 2010. The Company’s operational subsidiary “Xintai” was incorporated in Sichuan Province, China. Management does not expect to repatriate Xintai’s net income back to the US in the near future, therefore Xintai is governed by the Income Tax Law of the PRC concerningprivate-run enterprises, which are generally subject to tax at a statutory rate of 25% on income reported in the statutory financial statements after appropriate tax adjustments. Under the current law, the corporate income tax rate applicable to all companies, including both domestic and foreign-invested companies, is 25%.The Company had taxes payable as follows: -6- DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2011 June 30, 2010 VAT payable $
